Citation Nr: 0305265	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  02-07 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material has been presented to reopen the 
veteran's claim for service connection for a right foot 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied service connection for residuals of a right foot 
injury.  The veteran filed a timely Notice of Disagreement 
regarding this decision, and this appeal was initiated.  


FINDINGS OF FACT

1.  In an October 1997 rating decision, the RO denied the 
veteran's request to reopen his claim for service connection 
for residuals of a right foot injury, and the veteran did not 
initiate an appeal of that denial.

2.  Evidence associated with the claims file since the 
October 1997 rating decision bears directly and substantially 
upon the specific matter under consideration; is not 
cumulative or redundant; and is, in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1997 rating decision that declined to reopen 
the veteran's claim for service connection for residuals of a 
right foot injury is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§  20.1103 (2002).  

2.  New and material to warrant reopening the claim of 
entitlement to service connection for a right foot disability 
evidence has been received.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7(a), 
114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, by virtue of the favorable result 
of this decision, the reopening of the veteran's claim, no 
prejudice results to the veteran by the Board's consideration 
of his appeal at this time.  

The Board notes first that the RO denied, within the October 
2001 decision, service connection for residuals of a right 
foot injury; however, review of the record indicates service 
connection for a right foot disability was originally denied 
by the RO in March 1983 and again in October 1997, and the 
veteran did not initiate timely appeals of these decisions.  
Thus, these prior RO determinations are final and cannot be 
reopened, absent the submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002).  In the 
present case, the RO's October 2001 rating decision reflects 
no explicit consideration of whether new and material 
evidence has been presented on the issue of service 
connection for a right foot disability.  Nevertheless, the 
Board is not bound by the RO's analysis of the claim, and 
indeed, must make a preliminary decision that new and 
material evidence has been presented before addressing the 
merits of the claim, as this step represents a mandatory 
jurisdictional requirement under 38 U.S.C.A. §§ 5108 and 7104 
(West 1991 & Supp. 2002).  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) [citing Barnett v. Brown, 8 Vet. App. 1, 4, aff'd 
83 F.3d 1380 (Fed. Cir. 1996)].  Thus, veteran's claim for 
service connection for a right foot disability must first be 
subject to scrutiny under 38 U.S.C.A. § 5108 (West 1991) and 
38 C.F.R. § 3.156 (2001); only if these legal requirements 
are met may it be considered on the merits.  

The veteran seeks to reopen a claim for service connection 
for a right foot disability.  In an October 1997 rating 
decision, the RO denied the veteran's prior request to reopen 
his claim for service connection for residuals of a right 
foot injury.  The veteran did not appeal this decision; 
hence, it became final, and may not be reopened except upon 
the submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 20.302, 
20.1103 (2002).  

Under the applicable law, the Secretary must reopen a 
previously and finally disallowed claim when "new and 
material evidence is presented or secured with respect to a 
claim."  38 U.S.C.A. § 5108 (West 1991).  38 U.S.C.A. 
§ 7105(c) provides that a final decision that is not appealed 
"will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
this title."  The Federal Circuit has clarified that 
§§ 7105(c) and 5108 function together to prohibit the 
reopening of claims in the absence of new and material 
evidence, where the claims in question have been denied by 
the RO and not appealed to the Board.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  New and material 
evidence is defined by regulations as follows:  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits 
of the claim.  

38 C.F.R. § 3.156(a) (2002).  

By amendments to 38 C.F.R. § 3.156(a) made in August 2001, 
the definition of "new and material" evidence was changed; 
however, the amendment is applicable only to claims to reopen 
filed on or after August 29, 2001.  66 Fed. Reg. 45620-30 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  In Hodge v. West, it was noted that such evidence 
could be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim.  Hodge v. 
West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

Evidence proffered by a claimant to reopen a claim is 
presumed credible for the limited purpose of ascertaining its 
materiality, but it must be of such significant import that 
it must be considered in order to fairly decide the merits of 
the claim.  See Spalding v. Brown, 10 Vet. App. 6, 10 (1997); 
Justus v. Principi, 3 Vet. App. 510, 512 (1992).

Considering the evidence of record in light of the above 
criteria, the Board finds that evidence submitted by the 
veteran since October 1997 is new and material, and therefore 
his previously denied claim for service connection for a 
right foot disability must be reopened and reconsidered on 
the merits.  

Previously, the veteran's claim had been denied based on a 
lack of evidence of a current disability of the right foot.  
However, recent VA outpatient treatment records confirm a 
diagnosis of degenerative joint disease of the right foot, 
and suggest this disability is the result of past trauma to 
the foot.  Specifically, an April 2001 VA treatment record 
notes degenerative joint disease of the right mid-foot, 
confirmed by X-ray and described as "likely post 
traumatic."  Because this medical report was not of record 
at the time of the 1997 denial, and is not cumulative and 
redundant of evidence already submitted, it is new.  

Likewise, because this medical report provides evidence of a 
possible medical nexus between the veteran's service and a 
current right foot disability, it is material.  By providing 
evidence of a current right foot disability and a possible 
medical nexus, this report explicitly addresses the basis of 
the prior 1997 RO denial, and must be considered in order to 
fairly decide the merits of the claim.  While these 
statements may not be conclusive in and of themselves, 
potentially new and material evidence need not be sufficient 
to convince the VA to reverse a prior decision; it need only 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability."  
Hodge at 1363.  For these reasons, this evidence is new and 
material, and the veteran's application to reopen his claim 
for service connection for a right foot disability is 
granted.  


ORDER

New and material evidence to reopen the claim for service 
connection for a right foot disability has been submitted; 
and the claim is reopened.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

